           Case 1:17-vv-00951-UNJ Document 39 Filed 01/22/19 Page 1 of 7




In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
ANDRES SPINETTI,         *
                         *                           No. 17-951V
                         *                           Special Master Christian J. Moran
             Petitioner, *
v.                       *
                         *                           Filed: December 18, 2018
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                           Meningococcal vaccine; autoimmune
                         *                           neuroretinitis; optic neuritis;
             Respondent. *                           stipulation.
******************** *

Ramon Rodriguez III, Sands Anderson PC, Richmond, VA, for Petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On December 14, 2018, the parties filed a joint stipulation concerning the
petition for compensation filed by Andres Spinetti2 on July 14, 2017. Petitioner
alleged that the meningococcal vaccine he received on or about April 9, 2015,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
caused him to suffer autoimmune neuroretinitis and / or optic neuritis. Petitioner
further alleges that he suffered the residual effects of this injury for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on his behalf as a result of his condition.




       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
2
  The petition was originally filed by petitioner’s parents, Livania Zavala and Nelson J. Spinetti.
Andres was substituted as petitioner upon reaching the age of majority.
           Case 1:17-vv-00951-UNJ Document 39 Filed 01/22/19 Page 2 of 7




       Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $75,000.00 in the form of a check payable to
          petitioner; and

       b. A lump sum of $5,640.57 in the form of a check payable to petitioner
          and his parents, Livania Zavala and Nelson J. Spinetti, for past
          unreimbursed expenses.

      These amounts represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 17-951V according to this decision
and the attached stipulation.3


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:17-vv-00951-UNJ Document 39 Filed 01/22/19 Page 3 of 7
Case 1:17-vv-00951-UNJ Document 39 Filed 01/22/19 Page 4 of 7
Case 1:17-vv-00951-UNJ Document 39 Filed 01/22/19 Page 5 of 7
Case 1:17-vv-00951-UNJ Document 39 Filed 01/22/19 Page 6 of 7
Case 1:17-vv-00951-UNJ Document 39 Filed 01/22/19 Page 7 of 7
